Case 8:19-cv-02410-CEH-TGW Document 12-1 Filed 07/23/19 Page 1 of 18 PageID 49
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 4Page
                                                                 of 252PageID
                                                                        of 18 PageID
                                                                               #:5    50    FILED
                                                                              6/13/2019 11:51 AM
                                                                ERIN CARTWRIGHT WEINSTEIN
                                                                        Clerk of the Circuit Court
      IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT                Lake County, Illinois
                              LAKE COUNTY, ILLINOIS

 PRESSMAN, INC., WESTON PILL BOX,)
 INC., DAVIE PILL BOX, LLC, and PILL
                                 )
 BOX PINES WEST, LLC, all d/b/a PILL
                                 )
 BOX PHARMACIES AND MEDICAL      )
 SUPPLY,      individually and  as
                                 )   the
 representatives of a class of similarly-
                                 )
 situated persons,               )
                                 )                            19CH00000710
                                                        No.
                  Plaintiffs,    )
                                 )
           v.                    )
                                 )
 SMITH MEDICAL PARTNERS, LLC and )
 H.D. SMITH, LLC,                )
                                 )
                  Defendants.

                            CLASS ACTION COMPLAINT

        Plaintiffs Pressman, Inc., Davie Pill Box, LLC, Pill Box Pines West, LLC, and

 Weston Pill Box, Inc., all d/b/a Pill Box Pharmacies and Medical Supply (collectively

 “Plaintiffs”), bring this action on behalf of themselves and all other persons

 similarly-situated and, except as to those allegations pertaining to Plaintiffs or their

 attorneys, which allegations are based upon personal knowledge except as stated

 otherwise, allege the following upon information and belief against defendants H.D.

 Smith, LLC and Smith Medical Partners, LLC (collectively “Defendants”):

                            PRELIMINARY STATEMENT

        1.    On behalf of themselves and the class, Plaintiffs seek statutory

 damages and other relief from Defendants’ practice of sending unsolicited

 advertisements by facsimile.
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 5Page
                                                                 of 253PageID
                                                                        of 18 PageID
                                                                               #:5   51




         2.   Defendants have sent advertisements by facsimile in an attempt to

 market and sell property, goods, or services.

         3.   The federal Telephone Consumer Protection Act, 47 USC § 227 (the

 “TCPA”), prohibits any person or entity from sending or having an agent send any

 “unsolicited advertisement” by facsimile (“junk faxes” or “unsolicited faxes”).

         4.   The TCPA mandates that if a person or entity sends an otherwise-

 unsolicited advertisement by facsimile to a fax recipient with which the sender has

 an “established business relationship,” then the sender must always include a very

 specific, clear, and conspicuous opt-out notice on the first page of the advertisement.

 See 47 U.S.C. § 227 (b) (2) (D); and 47 C.F.R. § 64.1200 (a) (4) (iii).

         5.   The TCPA provides a private right of action and provides statutory

 damages of $500 per violation. If the Court finds the advertisements were sent

 knowingly or willfully, then the Court can increase the damages up to three times

 $500.

         6.   Unsolicited faxes damage their recipients. A junk fax recipient loses

 the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

 recipient’s valuable time that would have been spent on something else. A junk fax

 interrupts the recipient’s privacy.     Unsolicited faxes tie up the telephone lines,

 prevent fax machines from receiving authorized faxes, prevent their use for

 authorized outgoing faxes, cause undue wear and tear on the recipients’ fax

 machines, and require additional labor to attempt to discern the source and purpose

 of the unsolicited message.




                                             2
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 6Page
                                                                 of 254PageID
                                                                        of 18 PageID
                                                                               #:5   52




       7.     On behalf of themselves and all others similarly-situated, Plaintiffs

 bring this case as a class action asserting claims against Defendants under the

 TCPA and the common law of conversion.

       8.     Plaintiffs seek an award of statutory damages for each violation of the

 TCPA.

                      PARTIES, JURISDICTION AND VENUE

       9.     Pressman, Inc. is a Florida corporation with its principal place of

 business in Pembroke Pines, Florida.

       10.    Weston Pill Box, Inc. is a Florida corporation with its principal place of

 business in Weston, Florida.

       11.    Pill Box Pines West, LLC is a Florida limited liability company with its

 principal place of business in Pembroke Pines, Florida.

       12.    Davie Pill Box, LLC is a Florida limited liability company with its

 principal place of business in Davie, Florida.

       13.    H.D. Smith, LLC is a Delaware limited liability company corporation

 and had its principal place of business in Springfield, Illinois at the time when all

 relevant conduct occurred.

       14.    Smith Medical Partners, LLC is a Delaware limited liability company

 and had its principal place of business in Carol Stream, Illinois, at the time when

 all relevant conduct at issue occurred.

       15.    Jurisdiction is conferred by 735 ILCS 5/2-209 in that Defendants have

 resided in Illinois, transacted business in Illinois, and committed tortious acts in




                                            3
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 7Page
                                                                 of 255PageID
                                                                        of 18 PageID
                                                                               #:5   53




 Illinois related to the matters complained of herein. Venue is proper in Lake County

 pursuant to 735 ILCS 5/2-101, et seq. because some of the tortious acts complained

 of occurred in Lake County, Illinois. Specifically, some of the illegal faxing alleged

 herein took place in Lake County, Illinois.

                                        FACTS

       16.    Defendant H. D. Smith, LLC distributes and supplies healthcare

 products and business solutions to manufacturers and healthcare providers in the

 United States. The company distributes prescription, brand, generic, and specialty

 pharmaceuticals; consumer products; home healthcare supplies; durable medical

 equipment; prescription ware products; seasonal merchandise products; over-the-

 counter items; and pharmacy supplies. In 2018, H.D. Smith was acquired by

 AmerisourceBergen Corporation.

       17.    Defendant Smith Medical Partners, part of the H.D. Smith companies,

 is a leading national distributor of specialty pharmaceutical products for healthcare

 providers and offers scalable third party logistics solutions for pharmaceutical

 manufacturers.

       18.    On information and belief, Defendants have sent thousands of

 advertisements in fax broadcasts to one or more lists of targeted recipients

 throughout the United States and throughout the class period alleged herein.

 Plaintiffs have been unable to locate copies of faxes they received from Defendants

 but attached as Exhibit A is a copy of an advertisement Defendants are known to

 have sent by fax.




                                           4
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 8Page
                                                                 of 256PageID
                                                                        of 18 PageID
                                                                               #:5   54




       19.    Exhibit A and other faxes sent by or on behalf of Defendants

 advertised goods, products, or services available for purchase from Defendants.

       20.    Plaintiffs are   among    the   persons   to   whom    Defendants    sent

 advertisements by fax. On information and belief, Plaintiffs received Exhibit A and

 similar advertisements sent by Defendants.

       21.    Plaintiffs did not expressly invite or give permission to anyone to send

 an advertisement by fax from Defendants.

       22.    Defendants’ faxes did not contain the opt-out notices required by the

 TCPA. See, e.g., Exhibit A.

       23.    On information and belief, Defendants sent faxes to Plaintiffs and

 more than 39 other recipients without their prior express permission or invitation,

 and without the opt-out notice required on faxes sent to persons with which

 Defendants can demonstrate an “established business relationship.” This allegation

 is based, in part, on the fact that Plaintiffs never expressly invited or permitted

 anyone to send the subject fax advertisements to them, that sending advertisements

 by fax is an inexpensive way to reach a wide audience, and Exhibit A has no opt-out

 notice.

       24.    There is no reasonable means for Plaintiffs (or any other putative class

 member) to avoid receiving unsolicited advertisements by facsimile when they lack

 a compliant and functional opt-out notice. Fax machines are left on and ready to

 receive the urgent communications their owners desire to receive.




                                          5
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 9Page
                                                                 of 257PageID
                                                                        of 18 PageID
                                                                               #:5   55




       25.    Two prior class actions raising similar allegations against Defendants

 have been filed and voluntarily dismissed. The earliest of the two was filed on

 September 27, 2017. These actions have served to toll the statute of limitations for

 Plaintiffs and the members of the alleged class.

                    CLASS REPRESENTATION ALLEGATIONS

       26.    Plaintiffs brings this action as a class action on behalf of themselves

 and all others similarly-situated as members of the class, initially defined as

 follows:

       All persons sent at least one telephone facsimile message (a “fax”): (1)
       on or after September 27, 2013; (2) from or on behalf of H.D. Smith,
       LLC or Smith Medical Partners, LLC; (3) advertising the commercial
       availability or quality of property, goods, or services; (4) without the
       fax recipient’s prior express invitation or permission; and (5) without
       the clear and conspicuous opt-out notice required by 47 C.F.R. §
       64.1200 (a) (4) (iii).

       27.    Excluded from the class are Defendants, any entity in which

 Defendants have a controlling interest, any officers or directors of Defendants, the

 legal representatives, heirs, successors, and assigns of Defendants, and any Judge

 assigned to this action, and his or her family.

       28.    This action is brought, and may properly be maintained as, a class

 action under 735 ILCS 5/2-801. This action satisfies the class action prerequisites

 because the class is too numerous for individual joinder, common questions of law or

 fact predominate over individual questions, the representative parties and their

 attorneys will fairly and adequately protect the interests of the entire class, and

 this class action is an appropriate method for the fair and efficient adjudication of

 the controversy.


                                            6
Case Case:
     8:19-cv-02410-CEH-TGW
           1:19-cv-04826 Document
                              Document
                                  #: 1-1 Filed:
                                         12-1 07/18/19
                                                Filed 07/23/19
                                                         Page 10Page
                                                                 of 258 PageID
                                                                        of 18 PageID
                                                                               #:5 56




       29.    Numerosity/Impracticality of Joinder: On information and belief, the

 class includes more than thirty-nine persons and, thus, is so numerous that joinder

 of all members is impracticable. The precise number of class members and their

 identities are unknown to Plaintiffs, but can be obtained from Defendants’ records

 or the records of third parties.

       30.    Questions of Law or Fact Common to the Class:              There is a well-

 defined community of interest and common questions of law and fact that

 predominate over any questions affecting only individual members of the class.

 These common legal and factual questions, which do not vary from one class

 member to another, and which may be determined without reference to the

 individual circumstances of any class member, include, but are not limited to the

 following:

              a.     Whether Defendants sent unsolicited advertisements by fax;

              b.     Whether        Defendants’    faxes    advertised   the   commercial

       availability or quality of property, goods, or services;

              c.     The manner and method Defendants used to compile or obtain

       the list(s) of fax numbers to which they sent advertisements by fax;

              d.     Whether        Defendants    faxed    advertisements   without   first

       obtaining the recipients’ express permission or invitation;

              e.     Whether Defendants included clear and conspicuous opt-out

       notices on their faxed advertisements, including all content the TCPA

       requires;




                                             7
Case Case:
     8:19-cv-02410-CEH-TGW
           1:19-cv-04826 Document
                              Document
                                  #: 1-1 Filed:
                                         12-1 07/18/19
                                                Filed 07/23/19
                                                         Page 11Page
                                                                 of 259 PageID
                                                                        of 18 PageID
                                                                               #:5 57




                 f.    Whether each Defendant is, respectively, directly or vicariously

       liable for violating the TCPA;

                 g.    Whether Plaintiffs and the other class members are entitled to

       statutory damages;

                 h.    Whether    Defendants    should    be   enjoined   from     faxing

       advertisements in the future;

                 i.    Whether the Court should award trebled damages; and

                 j.    Whether    Defendants’   conduct    constituted    common     law

       conversion.

       31.       Fair and Adequate Representation:         Plaintiffs will fairly and

 adequately protect the interests of the class. Plaintiffs do not have any interests

 adverse to the class. Plaintiffs have retained counsel who are experienced in class

 action litigation generally and the TCPA specifically.

       32.       Appropriateness: A class action is an appropriate method for the fair

 and efficient resolution of this controversy. Plaintiffs envision no difficulty in the

 management of this case as a class action.

                            COUNT I
          TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227

       33.       Plaintiffs incorporate the preceding paragraphs as though fully set

 forth herein.

       34.       Plaintiffs bring Count I on behalf of themselves and a class of

 similarly-situated persons.




                                            8
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 12
                                                                Page
                                                                  of 25
                                                                      10PageID
                                                                         of 18 PageID
                                                                                #:5   58




         35.    The TCPA prohibits the “use of any telephone facsimile machine,

  computer or other device to send an unsolicited advertisement to a telephone

  facsimile machine….” 47 U.S.C. § 227 (b) (1).

         36.    The TCPA defines “unsolicited advertisement,” as “any material

  advertising the commercial availability or quality of any property, goods, or services

  which is transmitted to any person without that person’s express invitation or

  permission.” 47 U.S.C. § 227 (a) (4).

         37.    The TCPA provides:

                       3.     Private right of action. A person may, if
                otherwise permitted by the laws or rules of court of a
                state, bring in an appropriate court of that state:

                             (A)    An action based on a violation of this
                       subsection or the regulations prescribed under this
                       subsection to enjoin such violation,

                              (B)     An action to recover for actual
                       monetary loss from such a violation, or to receive
                       $500 in damages for each such violation, whichever
                       is greater, or

                              (C)      Both such actions.

  47 U.S.C. § 227 (b) (3).

         38.    In   relevant       part,   the       TCPA   states   that   “[t]he   [Federal

  Communications] Commission shall prescribe regulations to implement the

  requirements of this subsection . . . in implementing the requirements of this

  subsection, the Commission shall provide that a notice contained in an unsolicited

  advertisement complies with the requirements under this subparagraph only if . . .

  (i) the notice is clear and conspicuous . . .” 47 U.S.C. § 227 (b) (2) (D) (i).



                                                  9
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 13
                                                                Page
                                                                  of 25
                                                                      11PageID
                                                                         of 18 PageID
                                                                                #:5   59




         39.    Additionally, “a notice contained in an unsolicited advertisement

  complies with the requirements under this subparagraph only if . . . (ii) the notice

  states that the recipient may make a request to the sender of the unsolicited

  advertisement not to send any future unsolicited advertisements to a telephone

  facsimile machine or machines and that failure to comply, within the shortest

  reasonable time, as determined by the Commission, with such a request meeting

  the requirements under subparagraph (E) is unlawful . . .” 47 U.S.C. § 227 (b) (2)

  (D) (ii). The shortest reasonable time has been determined to be thirty (30) days.

  47 C.F.R. § 64.1200 (a) (4) (iii) (B).

         40.    The opt-out notice must also include “a domestic contact telephone and

  facsimile number for the recipient to transmit such a request to the sender” as well

  as a “cost-free mechanism for a recipient to transmit a request pursuant to such

  notice . . .” 47 U.S.C. § 227 (b) (2) (D) (iv).

         41.    “A notice contained in an unsolicited advertisement complies with the

  requirements under this subparagraph only if . . . (v) the telephone and facsimile

  machine numbers and the cost-free mechanism . . . permit an individual or business

  to make such a request at any time on any day of the week.” 47 U.S.C. § 227 (b) (2)

  (D) (v).

         42.    The FCC’s regulations of opt-out notices on facsimile advertisements

  are set forth at 47 C.F.R. § 64.1200 (a) (4) (iii)

         43.    The Court, in its discretion, can treble the statutory damages if the

  violation was knowing or willful. 47 U.S.C. § 227.




                                                10
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 14
                                                                Page
                                                                  of 25
                                                                      12PageID
                                                                         of 18 PageID
                                                                                #:5   60




        44.    Defendants violated 47 U.S.C. § 227 et seq. by sending advertisements

  by fax to Plaintiffs and the other class members without first obtaining their prior

  express invitation or permission and, to the extent Defendants will contend they

  sent the facsimiles on the basis of “established business relationship,” by failing to

  include a clear, conspicuous, and content-rich opt-out notice on the first page of each

  facsimile.

        45.    Defendants violated 47 U.S.C. § 227 et seq. by not providing opt-out

  notices on the first page of each advertisement sent by fax.

        46.    Facsimile advertising imposes burdens on unwilling recipients that are

  distinct from those imposed by other types of advertising. The content of the

  required opt-out notice is designed to ensure that the recipients know how to

  prevent and avoid future fax transmissions of advertising material. If senders do

  not clearly and conspicuously provide the opt-out content to the recipients, then the

  recipients are unable to stop the burdens imposed by this form of advertisement.

        47.    The TCPA is a strict liability statute and Defendants are liable to

  Plaintiff and the other class members even if their actions were negligent.

        48.    Each Defendant is liable because, respectively, it sent the faxes, caused

  the faxes to be sent, participated in the activity giving rise to and/or constituting

  the violation, the faxes were sent on its behalf, and/or under general principles of

  vicarious liability applicable under the TCPA, including actual authority, apparent

  authority and ratification.




                                            11
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 15
                                                                Page
                                                                  of 25
                                                                      13PageID
                                                                         of 18 PageID
                                                                                #:5   61




        49.    Defendants knew or should have known that Plaintiffs and the other

  class members had not given express invitation or permission for Defendants or

  anybody else to send them advertisements by facsimile and that the faxes did not

  display the opt-out notices required by the TCPA (including the FCC’s regulations).

        50.    Defendants’ actions caused damages to Plaintiffs and the other class

  members. Receiving Defendants’ junk faxes caused the recipients to lose paper and

  toner consumed in the printing of Defendants’ faxes. Moreover, the subject faxes

  used Plaintiff’s and the class’s fax machines. The subject faxes cost Plaintiffs time,

  as Plaintiffs and their employees wasted their time receiving, reviewing and routing

  Defendants’ illegal faxes. Time otherwise would have been spent on Plaintiffs’

  business activities. Defendants’ faxes unlawfully interrupted Plaintiffs’ and the

  other class members’ privacy interests in being left alone. Finally, the injury and

  property damage sustained by Plaintiffs and the other class members from the

  sending of the faxes occurred outside Defendants’ premises.

        51.    Even if Defendants did not intend to cause damage to Plaintiffs and

  the other class members, did not intend to violate their privacy, and did not intend

  to waste the recipients’ valuable time with Defendants’ advertisements, those facts

  are irrelevant because the TCPA is a strict liability statute.

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly-

  situated, demand judgment in their favor and against Defendants, jointly and

  severally as follows:




                                            12
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 16
                                                                Page
                                                                  of 25
                                                                      14PageID
                                                                         of 18 PageID
                                                                                #:5   62




        A.        That the Court adjudge and decree that the present case may be

  properly maintained as a class action, appoint Plaintiffs as the representatives of

  the class, and appoint Plaintiffs’ counsel as counsel for the class;

        B.        That the Court award $500.00 in statutory damages for each violation

  of the TCPA;

        C.        That the Court treble the statutory damages to $1,500 per violation if

  it finds that either Defendants’ conduct was knowing or willful;

        D.        That the Court enter an injunction prohibiting Defendants from

  engaging in the statutory violations at issue in this action; and

        E.        That the Court award costs and such further relief as the Court may

  deem just and proper.

                                        COUNT II
                                       CONVERSION

        52.       Plaintiffs incorporate paragraphs 1 through 32 as though fully set

  forth herein.

        53.       Plaintiffs bring Count II on behalf of themselves and a class of

  similarly-situated persons and alleging claims under the common law of conversion.

        54.       By sending Plaintiffs and the other class members unsolicited faxes,

  Defendants improperly and unlawfully converted their fax machines, toner and

  paper to Defendants’ own use. Defendants also converted the recipients’ time to

  their own marketing use.




                                             13
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 17
                                                                Page
                                                                  of 25
                                                                      15PageID
                                                                         of 18 PageID
                                                                                #:5   63




        55.    Immediately prior to the sending of the unsolicited faxes, Plaintiffs

  and the other class members owned an unqualified and immediate right to

  possession of their fax machines, paper, toner, and employee time.

        56.    By    sending    the   unsolicited   faxes,   Defendants   permanently

  misappropriated the class members’ fax machines, toner, paper, and employee time

  to their own use. Such misappropriation was wrongful and without authorization.

        57.    Defendants knew or should have known that their misappropriation of

  paper, toner, and employee time was wrongful and without authorization.

        58.    Plaintiffs and the other class members were deprived of the use of the

  fax machines, paper, toner, and employee time, which could no longer be used for

  any other purpose. Plaintiffs and each class member thereby suffered damages as a

  result of their receipt of unsolicited fax advertisements from Defendants.

        59.    Each of Defendants’ unsolicited faxes that Plaintiffs received

  effectively stole Plaintiffs’ employees’ time by forcing one or more employees to

  receive, review, and act upon Defendants’ illegal faxes. Just the time spent in

  retrieving an unsolicited facsimile from the fax machine, reviewing it, and tossing it

  in the garbage can is burdensome and wasteful and converts Plaintiffs valuable

  time to Defendants’ marketing effort. Defendants knew or should have known

  employees’ time is valuable to Plaintiffs.

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly-

  situated, demand judgment in its favor and against Defendants, jointly and

  severally as follows:




                                               14
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 18
                                                                Page
                                                                  of 25
                                                                      16PageID
                                                                         of 18 PageID
                                                                                #:5   64




        A.     That the Court adjudge and decree that the present case may be

  properly maintained as a class action, appoint Plaintiffs as the representatives of

  the class, and appoint Plaintiffs’ counsel as counsel for the class;

        B.     That the Court award appropriate damages;

        C.     That the Court award punitive damages.

        D.     That the Court award reasonable attorney’s fees;

        E.     That the Court award costs of suit; and

        F.     That the Court award such further relief as it may deem just and

  proper.

                                       Respectfully submitted,

                                       PRESSMAN, INC., WESTON PILL BOX, INC.,
                                       DAVIE PILL BOX, LLC, and PILL BOX PINES
                                       WEST, LLC, all d/b/a PILL BOX PHARMACIES
                                       AND MEDICAL SUPPLY, individually and as
                                       the representatives of a class of similarly-
                                       situated persons,


                                       By: _____/s/ Phillip A. Bock
                                               One of their attorneys

                                       Phillip A. Bock (ARDC# 6224502)
                                       BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                                       134 N. La Salle St., Ste. 1000
                                       Chicago, IL 60602
                                       Telephone: 312-658-5500
                                       Facsimile: 312-658-5555
                                       service@classlawyers.com




                                             15
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 19
                                                                Page
                                                                  of 25
                                                                      17PageID
                                                                         of 18 PageID
                                                                                #:5   65




                                EXHIBIT A
Case 8:19-cv-02410-CEH-TGW
     Case: 1:19-cv-04826 Document
                             Document
                                  #: 1-1 12-1
                                         Filed: Filed
                                                07/18/19
                                                      07/23/19
                                                          Page 20
                                                                Page
                                                                  of 25
                                                                      18PageID
                                                                         of 18 PageID
                                                                                #:5   66


  093154017
  0':l-15-201'7 88:11
                    1-1    :                                         866-232-:1222
                                                                     835—232—1222                                                                                                                                                                      1/1




                Smith Medical Partners
              Trusted,  experiencedand
              Trusted,. axperlenaeo’         knawl?clgeablepharmaceutical 035000000;
                                        am:! knowlodgeabiephomroceorimf   distributor 5&M?g   treatment
                                                                                      serving eraaameot
              centers dorm
                       atr0$5 the   us.
                               tht? US.

              Let us be your one~smp
                             one-stc:ip shop
                                        Jhop                  for all            of your pharmaceutical
                                                                                         plmrnaceutlcai needs.

                                         mower                                                                mac             madam                                             MATEmAL                             PACK 5:22                 0051"

               ····-·-·-····-···_·_:_:_:?:??oücf·---·-··?·?--·.,ÑocNo?1aiR
                           2m 0m  aupaawonrn
                                                     ·r·??cK?:í??---·
                                  BlJPRENORPH 2Mr? OOT
                                                             --??-??--··¡
                                                                                                                 szrssmsess
                                                                                                                 S27S604S983
                                                                                                                                                                     ,
                                                                                                                                                                                 mumazx
                                                                                                                                                                                 5555195
                                                                                                                                                                                 S66S:lf3S                                30                 $15.00
                                                                                                                                                                                                                                             $1S,OO

                               BUPRENORPH•NAL 2·.5MG our
                               BUPRENORPH-NALZ-.5MG  ODT                                                        50300029493
                                                                                                                50::18::1029495                                                  5574140                                  30                 $29.00
              -·---·------
                       ‘
                                                                                                                                                                          .                   .   .       -         -               .                   ..




                                  su
                                  BUPRENORPH  SMG am
                                     PRENORPH me  ÓDT                  .
                                                                                                                 50030000003
                                                                                                                 SO:l8:l093093                                                   2550324
                                                                                                                                                                                 25S0324                                  30                 530.00
                                                                                                                                                                                                                                             $:l0,00
                                                                                                                                                                                                              ...




                                                                                                                                                                                                                        -·3¡r-
                                                                                                                                                                                                                                                             .




                               BUPRENORPH·NAL 8·2MG our
                               BUPRENORFH-NALB-EMG  ODT                                                          50333030793
                                                                                                                 503830287?3                                                     5574132
                                                                                                                                                                                 5574132                                  30                 555.00
                                                                                                                                                                                                                                             $3S,0()

                                 M gramme 10040
                                 ME'l'HADONE10MG TAB                                                             07377011001
                                                                                                                 67877011601.                                                    2579500
                                                                                                                                                                                 2579506                                  100                51012
                                                                                                                                                                                                                                             $10,12
                                                               -.-.--=?l"l"l"'"'"""",.,............ ...............l\.,.,,.,?.c.--,??-.
                                                                                                  ;t'                                     --·-··   ------   -.-·-~




                                 MlffHADONE 00m
                                 MEFHADONE  4CIMG ma
                                                  TA6                                                            004062S400l
                                                                                                                 00400254001                                                     1973509                                  100                $is.if""
                                                                                                                                                                                                                                             523,70

                      METHADONE SMG/SML SOLS00ML
                      METHADONEEMG/SMLSOLSUUML                                                                   00054355553
                                                                                                                 00054355563                                                         070042
                                                                                                                                                                                     670042                                1                 $0053
                                                                                                                                                                                                                                             $:Hi,SS·····
                                                                                                                                                                                                                                        ·.
                                                                                                                                                                                                                                         '




                           METHADON       r:   CH   av aroma/041.11.                                             00054039253                                                     2322732                                   1                 $45.92

                                 NALTREXDNESOMG            ma                                                    47335032000                                                     3509015                                  so                 $20.72

                                 5000on        E   2~.5MG FlLM                                                   12490120203                                                     2350150                                  30                 $133.35

                                 5000x000
                                 SU80XONE 01040
                                          4•1MG rum
                                                FILM                                                             12496120403
                                                                                                                 12490120403                                                     35624&5
                                                                                                                                                                                 3502405                                  00                 $239.70
                                                                                                                                                                                                      i
                                                                                                                                                                                                                                _




             Smith Medlcal
                   Medical Partners  ls easy to do business with.
                           Partners. is                     Wlth. Our
                                                                  OJJr customers  en.lov these bene?ts:
                                                                       c:ustomers enjoy        beneffu.:

                      3
                      11


                                 Fast, secure-distribution
                                       securs·distrlJ:mticrn         services
                      x
                      8
                                 On-time, accurate order ole-livery
                                                         delivery
                      ,.
                      =
                                 Competlt!ve prlclng
                                 Campetltlve prlcln?
                      *•         No minimum
                                    mlnlmum orders
                                             order¡¡
                      "
                      5          No contracts
                      6
                      15

                                 Flexible shipping and payment options
                      "
                      =
                                 Responslve1 knowledgeable account
                                 Responslve,                ac:eount team




             To plate.- your' order or
                plate your                               for more information about our                                                                                  substance    abuie
                                                                                                                                                                                      abuse   ptodutt por?olio,
                                                                                                                                                                                              product            cail
                                                                                                                                                                                                      portfolio? call
             S00.29:Z.96S3.
             8011303925653.


             If you            do not have an account with Smith Medical
                                                                 Medíc:al Partners and would
                                                                                       wouicl llke
                                                                                              ilke additional pricing, please
             email
             emall smpsales@smospeclaltvmm.
                   5mpsales@smpspeelaltV,com.


                                          Bfjective 9.15.
                                  Pricing effective 9.15.2017,
                                                          2017, Prices are
                                                                       arn subject ta change upon manufacturer's
                                                                           sub]ect to                                                                                                                                   request.
                                                                                                                                                                                                                        requt!st,
